DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 07/19/2022. 
Acknowledgement is made to the amendment of claims 1, 4, 11, .
Acknowledgement is made to the cancellation of claim 10. 
Acknowledgement is made to the withdrawal of claims 17-21. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-9 and 11-16 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/02899776 to Keast et al. (herein after “Keast”) in view of U.S Patent Application No. 2007/0100201 to Komiya et al. (herein after “Komiya”).
Regarding claim 1, Keast teaches a medical assembly for ablating a target site in the tissue of a subject (¶ [0223] discusses the ability for the procedure to be performed through the disclosed invention as being able to be tissue ablation, e.g. radiofrequency), comprising:
a sheath (Fig. 4A-C; bronchoscope 404 is advanced into the airway) having a proximal end and a distal end, the distal end of the sheath configured to provide access to the target site (¶ [0164] discusses the device as selecting a treatment site for deploying the conduit); 
a coring device (¶ [0016] discusses the channel as being able to be made by a variety of methods such as a needle, a coring device, etc.; [0166] discusses there being a piercing member 604 for creating a channel at the selected site) configured to be inserted into the proximal end of the sheath and access the distal end of the sheath, the coring device configured to surgically create a cavity in the target site; 
an extraction device (¶ [0167] discusses the surgeon being able to aspirate the site, [0174] discusses the ability for the piercing member 604 as being able to be a multi-lumen cross section with different lumen being reserved, for example, for inflating the balloon, aspirating the site for blood, and suction of tissue/fluids at the site) configured to be inserted into the proximal end of the sheath and access the distal end of the sheath, the extraction device configured to remove tissue from the cavity created by the coring device; and
an ablation device (¶ [0078] discusses the channel as being able to be treated with radiofrequency energy, heat, electrical energy, etc.; [0223] discusses there being able to be a variety of procedures which may be performed through the extra-anatomic opening through an airway wall, such as tissue ablation; [0282] discusses the device for ablating the smooth muscle of the pulmonary artery as being an RF catheter including electrodes in a balloon to treat the vascular wall. The configuration of the electrode(s) on the RF catheter may be monopolar and may include an array of designs such as baskets, mesh, etc.) configured to be inserted into the proximal end of the sheath and access the distal end of the sheath, the ablation device configured to enter the cavity created by the coring device and conduct and deliver energy for ablation to the target site.
However, Keast fails to teach the device having a controller operably coupled to at least the sheath and comprising: at least a first user-operated input providing an operator with manual control over rotation, retraction, and advancement of the sheath relative to the target site; an insert port for receiving and guiding the coring device, extraction device, and ablation device within the proximal end of the sheath; and a connection member for operably coupling an energy generator to the ablation device and providing a source of energy thereto when the ablation device is inserted within the sheath and provided within the cavity.
Komiya teaches an endoscope system having an endoscope, used in combination with a therapeutic instrument, a manipulating unit, and a controlling unit (¶[0003]). The therapeutic instrument comprising a tubular sheath and a therapeutic member, the therapeutic instrument being operated by the instrument operating unit (¶[0080]- [0082]). The therapeutic instrument is operated by the instrument operating unit, utilizing electrical operating commands (¶[0089]), in conjunction with a motor operated (¶[0092]-[0095]) instrument conveying unit, which allows the procedure to be completed in a smooth and controlled manner allowing for more desirable and consistent outcomes (¶[0016]). This is in comparison to conventional techniques which are labor and attention intensive, making the work for the insertion and the various operations of therapeutic instruments to be difficult (¶[0008]). 
Komiya further teaches a medical assembly (Fig. 12; endoscope system 1) for ablating a target site in the tissue of a subject (¶[0113] discusses the endoscope as being able to treat the tissue of the patient by performing various therapeutic operations, such as ablation, or as in the exemplified embodiment, through the use of biopsy forceps), the medical assembly comprising:
a controller (Fig. 12; controller 20) operably coupled to at least the sheath (Fig. 1; therapeutic instrument 50 has a tubular sheath 52) and comprising: 
at least a first user-operated input (Fig. 12; manipulating unit 45 comprising two input devices, input device 46 and rotation commanding device 47) providing an operator with manual control over rotation, retraction, and advancement of the sheath relative to the target site (Fig. 11; displays manipulating unit 45 containing input device 46 with operation lever 46a [0123] discusses the input device as having markings “F”, “B”, “O”, “C”, [0125] discusses the “F” and “B” markings as being for the forward and backward directions, Fig. 15; rotation commanding device 47 is displayed with rotation commanding lever 47a); 
an insert port (Fig. 6; instrument conveying unit 40 having insertion hole portion 42 through which the sheath 52 of the therapeutic instrument 50 is inserted) for receiving and guiding the treatment device within the proximal end of the sheath; and 
a connection member (Fig. 12; signal cable 45a connects the manipulating unit 45 electrically and communicably to the controller 20) for operably coupling an energy generator to the treatment device and providing a source of energy thereto when the treatment device is inserted within the sheath and provided within the cavity (¶[0136], [0181]- [0182] discusses the endoscope system as being usable with high-frequency power, a power supply for which being described as a high-frequency power supply for supplying high frequency power; [0007] discusses the endoscope as being inserted in a body cavity). 
Komiya teaches, in accordance with the rejection of Keast (¶[0016], [0167], [0223]), the treatment device as comprising any of: a coring device, an extraction device, and an ablation device. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of  into the device of Keast to provide a device which is easily maneuvered by the operator, in comparison to conventional means.
Regarding claim 2, Keast teaches the medical assembly of claim 1, wherein the extraction device is configured to use suction force to remove the tissue from the cavity created by the coring device (¶ [0167] discusses the surgeon being able to aspirate the site, [0174] discusses the ability for the piercing member 604 as being able to be a multi-lumen cross section with different lumen being reserved, for example, for inflating the balloon, aspirating the site for blood, and suction of tissue/fluids at the site).  
Regarding claim 3, Keast further teaches the medical assembly of claim 1, wherein the ablation device (¶ [0282] discusses the device as being able to comprise an RF catheter including electrodes in a balloon configuration) comprises: an inflatable member configured to transition from a collapsed configuration to an expanded configuration (¶ [0021] discusses the balloon as having an uninflated and inflated state), the inflatable member having an interior surface and an exterior surface, the inflatable member configured to conduct and deliver the energy for ablation to the exterior surface of the inflatable member and to the target site when in the expanded configuration (¶ [0282] discusses the device for ablating the smooth muscle of the pulmonary artery as being an RF catheter including electrodes in a balloon to treat the vascular wall. The configuration of the electrode(s) on the RF catheter may be monopolar and may include an array of designs such as baskets, mesh, etc.).  
Regarding claim 6, Keast further teaches the medical assembly of claim 3, wherein the energy for ablation is monopolar energy (¶ [0282] discusses the electrode configuration as being able to be monopolar).  
Regarding claim 8, Keast further teaches the medical assembly of claim 1, wherein the ablation device comprises: an expandable mesh assembly having a self-expanding mesh body configured to transition between a collapsed configuration and an expanded configuration, in which the mesh body expands into a predefined shape (¶ [0206] discusses “any of the balloons described herein may be distensible balloons, e.g. they assume a predetermined shape upon expansion, … Use of a distensible balloon permits control in dilating the opening … or placement of the conduit), the mesh body comprising an electrically conductive material and configured to conduct and deliver the energy for ablation to the target tissue when in the expanded configuration.
Regarding claim 9, Keast further teaches the medical assembly of claim 1, wherein the sheath is configured to provide access to the target site by entering into and articulating along the interior of one or more vessels in the target tissue to reach the target site (¶ [0005]- [0007]).  
Regarding claim 11, Komiya further teaches the medical assembly of claim 9, wherein the controller is configured to control the operation of one or more treatment devices. In accordance with the rejection of Keast the treatment device is taught as any of one or more of the coring device, the extraction device, and the ablation device. 
Regarding claim 13, Keast further teaches the medical assembly of claim 9, wherein the target site is lung tissue (¶ [0006]).  
Regarding claim 14, Keast teaches the medical assembly of claim 13, wherein the one or more vessels are bronchioles (¶ [0080]).  
Regarding claim 15, Keast further teaches the medical assembly of claim 14, wherein the channel is configured to be inserted into the trachea and articulated to reach the interior of the bronchioles (¶ [0108]).  
Regarding claim 16, Keast teaches the medical assembly of claim 1, wherein the target site is a tumor (¶ [0004]).  

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/02899776 to Keast et al. (herein after “Keast”) in view of U.S Patent Application No. 2007/0100201 to Komiya et al. (herein after “Komiya”) further in view of U.S. Patent Application No. 2013/0085493 to Bloom et al. (herein after “Bloom”).
Regarding claim 4, Keast teaches the medical assembly of claim 3, further comprising at least one lumen configured to extend from the proximal end of the sheath to the distal end of the sheath when the ablation device has accessed the distal end of the sheath, wherein: the inflatable member is configured to be in fluid communication with the at least one lumen to allow passage of a fluid from the at least one lumen to the interior surface of the inflatable member (¶ [0168] discuss the device as being able to deliver therapeutic fluids, such as saline or epinephrine to the airway walls, [0178] further displays this as the sheath 622 of the balloon catheter 606 forms a lumen which may be used for irrigation).
However, Keast fails to teach the inflatable member comprises a plurality of perforations to allow the passage of a fluid from the interior surface of the inflatable member to the exterior surface of the inflatable member; and the ablation device is configured to conduct the energy for ablation to be delivered by the fluid passing through the plurality of perforations to the target site when in the expanded configuration.  
Bloom teaches an electrosurgical balloon including an inflatable balloon body formed of a non-conductive substrate material and one or more electrodes disposed on an exterior surface of the balloon body (Abstract). Bloom further teaches the inflatable member comprises a plurality of perforations ([0046]) to allow the passage of a fluid from the interior surface of the inflatable member to the exterior surface of the inflatable member; and the ablation device is configured to conduct the energy for ablation to be delivered by the fluid passing through the plurality of perforations to the target site when in the expanded configuration. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bloom into the device of Keast as Bloom teaches (¶ [0033], [0061]) the weeping of fluid can mitigate any thermal expansion of the balloon arising from heat dissipating from the energized electrodes and may achieve desired electrode contact on tissue surfaces. 
Regarding claim 5, Bloom teaches the medical assembly of claim 3, further comprising one or more conductive wires (¶ [0028], [0029]) disposed along at least a portion of an exterior surface of the inflatable member (¶ [0039]), the one or more conductive wires configured to conduct the energy for ablation to the target site (¶ [0006], [0047], [0070]).  
Regarding claim 7, Bloom teaches the medical assembly of claim 6, wherein the medical assembly further comprises a monopolar return member configured to be placed on the exterior of the subject and the ablation device is configured to conduct energy for ablation from the exterior surface of the inflatable member through the target tissue in the direction of the monopolar return member (¶[0007], [0031], [0070]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/02899776 to Keast et al. (herein after “Keast”) in view of U.S Patent Application No. 2007/0100201 to Komiya et al. (herein after “Komiya”) further in view of U.S. Patent Application No. 20180132833 to Gotlib (herein after “Gotlib”).
Regarding claim 12, Gotlib further teaches the medical assembly of claim 11. However, fails to teach the assembly of claim 9 wherein the controller is a surgical robot (¶ [0106]).  
Gotlib teaches (¶ [0044]- [0045]) a minimally invasive surgical device and procedure for collecting tissue samples through a procedure such as a needle biopsy. Gotlib further teaches (¶ [0046], [0103], [0120], [0128] discuss the device as having a guide needle and a mechanism unit for controlling needles of the device) a controller as being a surgical robot. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gotlib into the device of Keast as Gotlib teaches (¶ [0045]- [0046]) the technical effect of an automated robotic apparatus as having higher reliability, higher accuracy, reduced possibility of damaging critical organs, and a significantly reduced possibility of developing complications. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Keast reference is moot in view of the new rejections under Keast and Komiya. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794